DETAILED ACTION
This action is responsive to the communication filed on 02/25/2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including a request to locate instances of data on a computer network, performing multiple limited-time-period deployments of a sniffer program to different portions of the computer network to determine whether intances of the data appear in the network traffic and receiving information that identifies one or more different portions of the network whose traffic included instances of the data as claimed in claims 1 and 10. The prior art found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including performing multiple deployments of a sniffer program to locate instances of data on different portions of the network, wherein the deployment includes selecting one of the plurality of computer systems on which to deploy sniffer program, deploying the sniffer program on the selected computer system and removing the sniffer program from the selected computer system before performing a subsequent deployment of the sniffer program to another portion of the network as claimed in  independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448